                        Case 19-21738                Doc 3     Filed 08/01/19                Entered 08/01/19 17:34:34    Desc Main
                                                                  Document                   Page 1 of 6

 Fill in this information to identify your case:

  Debtor 1                   Alysia                  L                   Fraley
                                                                                                                         ❑ Check if this is an
                                                                                                                            amended plan, and list
                             First Name              Middle Name        Last Name
                                                                                                                            below the sections of the
  Debtor 2                                                                                                                  plan that have been
  (Spouse, if filing)        First Name              Middle Name        Last Name                                           changed.

  United States Bankruptcy Court for the:                          Northern District of Illinois

  Case number
  (if known)


Official Form 113
Chapter 13 Plan                                                                                                                                  12/17

Part 1: Notices



To Debtors:             This form sets out options that may be appropriate in some cases, but the presence of an option on the form does
                        not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district.
                        Plans that do not comply with local rules and judicial rulings may not be confirmable.

                        In the following notice to creditors, you must check each box that applies.

To                      Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
Creditors:              You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do
                        not have an attorney, you may wish to consult one.
                        If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
                        objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered
                        by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
                        confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be
                        paid under any plan.
                        The following matters may be of particular importance. Debtors must check one box on each line to state whether or
                        not the plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are
                        checked, the provision will be ineffective if set out later in the plan.


  1.1     A limit on the amount of a secured claim, set out in Section 3.2, which may result in a                   ✔
                                                                                                                    ❑                ❑ Not
          partial payment or no payment at all to the secured creditor                                             Included        Included

  1.2     Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                       ❑                ✔ Not
                                                                                                                                     ❑
          set out in Section 3.4                                                                                   Included        Included

  1.3     Nonstandard provisions, set out in Part 8                                                                 ❑                ✔ Not
                                                                                                                                     ❑
                                                                                                                   Included        Included


Part 2: Plan Payments and Length of Plan


2.1 Debtor(s) will make regular payments to the trustee as follows:

           $370.00            per month            for   60    months.

    If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
    payments to creditors specified in this plan.
                Case 19-21738          Doc 3      Filed 08/01/19       Entered 08/01/19 17:34:34             Desc Main
                                                     Document          Page 2 of 6
2.2 Regular payments to the trustee will be made from future income in the following manner:
   Check all that apply.
   ❑ Debtor(s) will make payments pursuant to a payroll deduction order.
   ✔ Debtor(s) will make payments directly to the trustee.
   ❑
   ❑ Other (specify method of payment):                                           .

2.3 Income tax refunds.
   Check one.
   ✔ Debtor(s) will retain any income tax refunds received during the plan term.
   ❑
   ❑ Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return
   and will     turn over to the trustee all income tax refunds received during the plan term.
   ❑ Debtor(s) will treat income tax refunds as follows:


2.4 Additional payments.
   Check one.
   ✔ None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
   ❑
2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is       $22,200.00

Part 3: Treatment of Secured Claims


3.1 Maintenance of payments and cure of default, if any.
   Check one.
   ✔
   ❑    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

   ❑    None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
        The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

   ✔ The debtor(s) request that the court determine the value of the secured claims listed below.For each non - governmental secured
   ❑
   claim
        listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headedAmount of secured
        claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a
        proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed
        claim, the value of the secured claim will be paid in full with interest at the rate stated below.

       The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
       of this plan.If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
       treated in its entirety as an unsecured claim under Part 5 of this plan.Unless otherwise ordered by the court, the amount of the
       creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

       The holder of any claim listed below as having value in the column headedAmount of secured claim will retain the lien on the
       property interest of the debtor(s) or the estate(s) until the earlier of:

       (a)    payment of the underlying debt determined under nonbankruptcy law, or

       (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
       creditor.
                  Case 19-21738               Doc 3         Filed 08/01/19     Entered 08/01/19 17:34:34          Desc Main
                                                               Document        Page 3 of 6
        Name of creditor /                    Estimated       Value of      Amount of     Amount of    Interest rate Monthly      Estimated
        Collateral                            amount of       collateral    claims        secured                    payment to   total of
                                              creditor’s                    senior to     claim                      creditor     monthly
                                              total claim                   creditor’s                                            payments
                                                                            claim

         Exeter                                $12,777.00      $12,000.00         $0.00   $12,000.00     7.50 %         $294.00    $13,826.33
        Collateral
        2011 Buick LaCross
        Insert additional claims as needed.


3.3 Secured claims excluded from 11 U.S.C. § 506.
   Check one.

   ✔
   ❑    None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien Avoidance
   Check one.

   ✔
   ❑    None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral.
   Check one.

   ✔
   ❑    None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

Part 4: Treatment of Fees and Priority Claims


4.1 General
   Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in
   full without postpetition interest.

4.2 Trustee’s fees
   Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 5.70 % of plan
   payments; and during the plan term, they are estimated to total $1,190.37 .


4.3 Attorney’s fees
   The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,800.00 .


4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
   Check one.

   ✔
   ❑    None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
   Check one.

   ✔
   ❑    None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Part 5: Treatment of Nonpriority Unsecured Claims


5.1 Nonpriority unsecured claims not separately classified.
                 Case 19-21738         Doc 3      Filed 08/01/19          Entered 08/01/19 17:34:34          Desc Main
                                                     Document             Page 4 of 6
   Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the
   option providing the largest payment will be effective. Check all that apply.

   ❑    The sum of .

   ✔
   ❑    100.00 % of the total amount of these claims, an estimated payment of         $2,067.00    .

   ✔
   ❑    The funds remaining after disbursements have been made to all other creditors provided for in this plan.

       If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
           $1,090.00 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at
       least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

   ✔
   ❑    None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

   ✔
   ❑    None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Part 6: Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected. Check one.

   ✔
   ❑    None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Part 7: Vesting of Property of the Estate


7.1 Property of the estate will vest in the debtor(s) upon
   Check the applicable box:

   ❑    plan confirmation.

   ✔
   ❑    entry of discharge.

   ❑    other:                                                        .

Part 8: Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions

   ✔
   ❑    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
                Case 19-21738          Doc 3      Filed 08/01/19        Entered 08/01/19 17:34:34             Desc Main
                                                     Document           Page 5 of 6
Part 9: Signature(s):


9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for
the Debtor(s), if any, must sign below.


      X              /s/ Alysia L Fraley                                 X
       Signature of Debtor 1                                              Signature of Debtor 2
       Executed on        08/01/2019
                                                                          Executed on
                     MM / DD / YYYY
                                                                                         MM / DD / YYYY




      X             /s/ Robert J Adams                                   Date                08/01/2019
       Signature of Attorney for Debtor(s)                                      MM / DD / YYYY



By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any
nonstandard provisions included in Part 8.
                Case 19-21738          Doc 3        Filed 08/01/19      Entered 08/01/19 17:34:34          Desc Main
                                                       Document         Page 6 of 6
Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts
set out below and the actual plan terms, the plan terms control.

     a.   Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                           $0.00

     b.   Modified secured claims (Part 3, Section 3.2 total)                                                             $13,826.33

     c.   Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                              $0.00

     d.   Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                    $0.00

     e.   Fees and priority claims (Part 4 total)                                                                          $4,990.37

     f.   Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                        $2,067.00

     g.   Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                         $0.00

     h.   Separately classified unsecured claims (Part 5, Section 5.3 total)                                                    $0.00

     i.   Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                              $0.00

     j.   Nonstandard payments (Part 8,                                                                                         $0.00
          total)                                                                      +

          Total of lines a through j                                                                                      $20,883.71
